DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Gumbrecht et al (US Publication 2007/0212708), teaches a method for providing a solution of a substance in a microfluidic device (see [0021]-[0024]), comprising 
providing a first medium (referred to as a medium 6 in [0021]) and a lyophilizate (referred to as a solid matter 5 in [0021]) of the substance wherein the lyophilizate (5) is not dissolvable in the first medium (6) (see [0021]-[0023]);
adding a second medium (referred to as a solvent 7 in [0023]) to the first medium (6) and to the lyophilizate (5) wherein the lyophilizate (5) is dissolvable in the second medium (7) (see [0023]);
dissolving the lyophilizate (5) in the second medium (7) so as to obtain the solution of the substance in the second medium (7) (see claim 1, which recites the medium, which is insoluble in the solvent, in such a way that contact between the solvent and the soluble solid matter, and consequently dissolving of the solid matter in the solvent, occurs and the solution is produced); and 
separating the solution obtained by the dissolving of the lyophilizate (5) from the first medium (6) (see [0024], which recites ”[t]he solid matter, on the other 
Though Gumbrecht teaches a lyophilizate (5) and a first medium (6), the arrangement of the lyophilizate (5) and the first medium (6) is such that lyophizate  (5) is formed on the walls of a cavity in the form of a discrete layer wherein the first medium (6) forms a thin film over the lyophilizate layer, Gumbert neither teaches or suggests providing a dispersion of a lyophilizate in a first medium.
In addition, Cherian (US Patent 6,548071) teaches providing a dispersion of a lyophilizate in a first medium (see the first paragraph of the summary section, which recites “lyophilizate can be reconstituted with water, saline, or another electrolyte to give a colloidal dispersion”)
However, it would not have been obvious for one of ordinary skill in the art to combine the teachings of Gumbrecht and Cherian because Cherian is a prior art reference which is neither in the same field of endeavor as the claimed invention nor aimed at a pertinent problem the inventor sought to solve. Similarly, there is no motivation or suggestion to combine the teachings of Gumbrecht and Cherian.
The features of the claimed invention of providing a first medium and a lyophilizate in the form of a dispersion in a microfluidic device are aimed at allowing for the pre-wetting of the interior surfaces of a cavity of the microfluidic device thereby preventing the problem of bubble formations therein which would otherwise lead to inaccuracies in concentration of lyophilizate in the second medium (see page 4 of the instant specification). 
As a result, independent claim 1 is allowed because the claim is non-obvious and novel over the prior art of record and in accordance with other requirements. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797